Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities: “users” (line 3) should be - -user--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 20180357909 A1 to Eyhorn (“Eyhorn”).

Regarding claim 1, Eyhorn teaches a method of operating an unmanned aerial vehicle (UAV 114) landing platform, the method comprising: retrieving an initial property map (fig. 2B) from a cloud-based scheduling platform (101/224; ¶¶0108, 0121, 0138), wherein the cloud-based scheduling platform is configured to store (within computing systems 102) flight job information (¶¶0108, 0114); transmitting the initial property map from the UAV landing platform to a UAV (fig. 1); retrieving a flight request from the cloud-based scheduling platform (fig. 1; ¶¶0114, 0120); transmitting the flight request to a device operated by a local user (user 116 or 118; see fig. 1; ¶0114); receiving property image data from the UAV, wherein the property image data includes images collected during a UAV flight sequence associated with the initial property map and uploading the property image data to the cloud-based scheduling platform for image quality evaluation (¶0118, 0120, 0187, 0192).

Regarding claim 2, Eyhorn’s teaching, further comprising, upon receiving the flight request on the device operated by the local user, initiating the UAV flight sequence (once the user receives, upon request) the flight plan on the user’s computing device, the flight is uploaded for execution; note ¶¶0120, 0192 at least).

Regarding claim 3, Eyhorn’s teaching, wherein the property image data includes two or more of landscape image data, thermal image data, wall image data, roof image data (image data of airspace; ¶¶0090, 0107, 0150 at least), and global positioning system data (¶¶0089, 0111, 0113, 0119, 0133).

Regarding claim 4, Eyhorn’s teaching, further comprising: determining, in the cloud-based scheduling platform, that a quality of the property image data is low; and upon determining that the quality of the property image data is low, initiating a re-fly request (re-tasking - when a new flight plan is generated to finish an uncompleted portion of the flight plan when the images are of poor quality; ¶0141 at least).

Regarding claim 5, Eyhorn’s teaching, further comprising performing a function analysis on the UAV (analysis of the flight data and sensor data to determine a completion status of a flight plan), wherein during the function analysis, the UAV landing platform verifies a UAV flight capability (¶0141).

Regarding claim 6, Eyhorn’s teaching, wherein the initial property map comprises details including two or more of a building, a structure, a landscape, and a feature of a property (¶¶0090, 0101, 0142, 0148, 0180).

Regarding claim 7, Eyhorn’s teaching, further comprising, in the UAV landing platform, registering at least one tenant user (registration information), wherein registering the at least one tenant user includes assigning a tenant token to each of the at least one tenant users (assignment of a unique identifier; ¶¶0154, 0182, 0214).

Regarding claim 8, Eyhorn’s teaching, wherein the flight request is transmitted by the UAV landing platform to the cloud-based scheduling platform over a unidirectional virtual private network, wherein the cloud-based scheduling platform comprises a multitenant cloud application (¶¶0108, 0180; fig. 1).

Regarding claim 9, Eyhorn teaches a device comprising: one or more computer-readable storage media; and program instructions stored on the one or more computer-readable storage media that, when executed by a processing system (fig. 1 at least), direct the processing system to at least: retrieve an initial property map (fig. 2B) from a cloud-based scheduling platform (101/224; ¶¶0108, 0121, 0138), wherein the cloud-based scheduling platform is configured to store flight job information (within computing systems 102); transmit the initial property map from an unmanned aerial vehicle (UAV) landing platform to a UAV (104/106); retrieve a flight request from the cloud-based scheduling platform (fig. 1; ¶¶0114, 0120); transmit the flight request to a device operated by a local user (user 116 or 118; see fig. 1; ¶0114); receive property image data from the UAV, wherein the property image data includes images collected during a UAV flight sequence of a property associated with the initial property map; and upload the property image data for image quality evaluation to the cloud-based scheduling platform (¶0118, 0120, 0187, 0192).

Regarding claim 10, Eyhorn’s teaching, further comprising, upon receiving the flight request on the device operated by the local user, initiating the UAV flight sequence (once the user receives, upon request) the flight plan on the user’s computing device, the flight is uploaded for execution; note ¶¶0120, 0192 at least).

Regarding claim 11, Eyhorn’s teaching, wherein the property image data includes two or more of landscape image data, thermal image data, wall image data, roof image data (image data of airspace; ¶¶0090, 0107, 0150 at least), and global positioning system data (¶¶0089, 0111, 0113, 0119, 0133).

Regarding claim 12, Eyhorn’s teaching, further comprising: determining, in the cloud-based scheduling platform, that a quality of the property image data is low; and upon determining that the quality of the property image data is low, initiating a re-fly request (re-tasking - when a new flight plan is generated to finish an uncompleted portion of the flight plan when the images are of poor quality; ¶0141 at least).

Regarding claim 13, Eyhorn’s teaching, further comprising performing a function analysis on the UAV (analysis of the flight data and sensor data to determine a completion status of a flight plan), wherein during the function analysis, the UAV landing platform verifies a UAV flight capability (¶0141).

Regarding claim 14, Eyhorn’s teaching, wherein the initial property map comprises details including two or more of a building, a structure, a landscape, and a feature of a property (¶¶0090, 0101, 0142, 0148, 0180).

Regarding claim 15, Eyhorn’s teaching, further comprising, in the UAV landing platform, registering at least one tenant user (registration information), wherein registering the at least one tenant user includes assigning a tenant token to each of the at least one tenant users (assignment of a unique identifier; ¶¶0154, 0182, 0214).

Regarding claim 16, Eyhorn’s teaching, wherein the flight request is transmitted by the UAV landing platform to the cloud-based scheduling platform over a unidirectional virtual private network (¶¶0108, 0180; fig. 1).

Regarding claim 17, Eyhorn teaches one or more computer-readable storage media having program instructions stored thereon to facilitate cloud-based unmanned aerial vehicle (UAV; 104/106) job scheduling and image analysis, wherein the program instructions, when executed by a computing system (fig. 1), direct the computing system to at least: receive a request for a property map (fig. 2B) from a UAV launch pad, wherein the property map includes information related to a site to be imaged (fig. 2B); in response to the request for the property map, transmit the property map to the UAV launch pad; receive a request for a flight plan from the UAV launch pad (fig. 1; ¶¶0114, 0120); in response to the request for the flight plan, transmit the flight plan to the UAV launch pad, wherein the flight plan is associated with the property map (figs. 1, 2B; see fig. 1; ¶0114); receive a plurality (one or more) of images from the UAV launch pad, wherein the plurality of images comprise site data collected during (in-flight) a UAV flight (¶¶0104, 0107, 0119, 0120, 0133, 0134 at least); evaluate a quality of the plurality of images received from the UAV launch pad and respond to the UAV launch pad with information related to the quality of the plurality of images (poor quality images; ¶0141 at least).

Regarding claim 18, Eyhorn’s teaching, wherein the cloud-based UAV job scheduling and image analysis is performed on a multi-tenant application (¶¶0108, 0180; fig. 1).

Regarding claim 19, Eyhorn’s teaching, further comprising: determining, in the cloud-based scheduling platform, that a quality of the property image data is low; and upon determining that the quality of the property image data is low, initiating a re-fly request (re-tasking - when a new flight plan is generated to finish an uncompleted portion of the flight plan when the images are of poor quality; ¶0141 at least).

Regarding claim 20, Eyhorn’s teaching, wherein the property image data includes two or more of landscape image data, thermal image data, wall image data, roof image data (image data of airspace; ¶¶0090, 0107, 0150 at least), and global positioning system data (¶¶0089, 0111, 0113, 0119, 0133).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/         Primary Examiner, Art Unit 3663